t cc no united_states tax_court howard goza petitioner v commissioner of internal revenue respondent docket no 15444-99l filed date r issued a notice_of_deficiency to p for the taxable years and p returned the notice_of_deficiency to r marked i hereby refute and invalidate this unsigned presentment without dishonor i do not owe this or any amount of money all rights reserved without prejudice ucci-207 p did not file a petition for redetermination with the court r subsequently issued a notice_of_intent_to_levy to p indicating that r intended to collect the taxes due for the taxable years and p requested and received an administrative review of the proposed collection action r issued a notice_of_determination to p stating that all applicable laws and administrative procedures had been met and that collection would proceed r further advised p that challenges to the underlying liability would not be considered since p received a notice_of_deficiency p filed a timely petition for review with the court contesting the notice_of_determination on the ground that he is not liable for the underlying tax -- - deficiencies and therefore there is no basis for assessment and collection of the tax r moved to dismiss for failure to state a claim upon which relief can be granted held the tax_court has jurisdiction to review a determination pursuant to sec_6330 and d i r c held further where p timely received a statutory_notice_of_deficiency yet he failed to file a petition for redetermination with the court p was precluded from contesting the issue of the underlying tax_liability during appeals_office consideration pursuant to sec_6330 b i r c held further p's petition for review of r's administrative determination to proceed with collection fails to state a claim upon which relief can be granted see sec_6330 i r c rule b and tax_court rules_of_practice and procedure howard goza pro_se ashton p trice and richard goldman for respondent opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below - - opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted as discussed in detail below we shall grant respondent's motion background on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number respondent reconstructed petitioner's income for the years in issue by relying on information produced by the bureau of labor statistics on date petitioner mailed the notice_of_deficiency back to respondent with the following handwritten statement appearing on the first page of the notice i hereby refute and invalidate this unsigned presentment without dishonor i do not owe this or any amount of money all rights reserved without prejudice ucci-207 the notice was accompanied by a 15-page notice of defense in which petitioner asserted that he q4e- is not liable for the taxes in question based on a number of frivolous constitutional arguments on date respondent mailed a final notice_of_intent_to_levy to petitioner pursuant to sec_6331 the notice stated that petitioner owed taxes penalties and interest totaling dollar_figure dollar_figure and dollar_figure for the taxable years and respectively and that respondent was preparing to collect these amounts the notice stated that petitioner could request a collection_due_process_hearing with respondent's appeals_office on date petitioner returned the notice_of_intent_to_levy to respondent with the same handwritten statement appearing on the notice_of_deficiency on date respondent's atlanta appeals_office issued a notice_of_determination to petitioner which stated in pertinent part we have reviewed the proposed collection action for the periods and this letter is your legal notice_of_determination as required_by_law summary of determination it has been determined that the requirements of all applicable laws and administrative procedures have been met as you were advised in our letter dated date challenges to the underlying liability may only be raised as an issue if you did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability you did receive a statutory_notice_of_deficiency in this case you were also informed that a hearing is not available for constitutional issues such as those referenced in your reply to the final notice and you failed to raise any issues that could be considered in a due process hearing pursuant to sec_6330 it is therefore deemed that the proposed collection action balances the need for efficient collection of the taxes with the concern that the collection action be no more intrusive than necessary on date petitioner timely filed with the court a petition for review of respondent's determination_letter the petition states in pertinent part that petitioner requests a redetermination of income taxes allegedly owed to respondent the petition includes allegations that it is unclear whether the income_tax is a direct or indirect_tax what income is subject_to taxation and who is subject_to the internal_revenue_code petitioner concludes among other things in his petition respondent is attempting to collect a tax on income not subject_to the present income_tax system absent a willingness on the part of petitioner to voluntarily self-assess himself on such income--which is clearly not the case petitioner reserves all rights under the federal constitution and common_law the filing of this petition is not intended as a waiver of any of those rights as indicated respondent filed a motion to dismiss asserting that the petition for review fails to state a claim for relief in this collection review proceeding respondent maintains that because petitioner received a notice of - - deficiency for the years in issue and therefore was presented with an earlier opportunity to contest his tax_liability in this court the question of petitioner's liability for the underlying taxes is not an issue that is subject_to dispute in this proceeding this matter subsequently was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the motion to dismiss no appearance was made by or on behalf of petitioner at the hearing discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer's property in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpayers in tax collection matters sec_6330 generally - provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office due process hearing and if dissatisfied with judicial review of the administrative determination sec_6330 e generally provides for the suspension of the period of limitations on collection during the period that administrative and judicial proceedings are pending and for days thereafter sec_6330 is effective with respect to collection actions initiated more than days after date date see rra sec_3401 112_stat_750 sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office due process hearing in pertinent part as follows sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation ---the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and i111 offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination ---the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary in sum sec_6330 provides for an appeals_office due process hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can only be contested at an appeals_office due process hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability --- - sec_6330 provides for judicial review of the commissioner's administrative determination in pertinent part as follows sec_6330 proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability toa district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court thus sec_6330 provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court where the underlying tax is of a type over which the court normally has deficiency jurisdiction see moore v commissioner t c dismissing petition for review of collection action on the ground that the underlying trust_fund_taxes were not of a type over which the court normally has jurisdiction although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner's administrative determinations the subject is addressed in detail in the legislative_history of the provision in particular h conf rept pincite states in pertinent part judicial review the conferees expect the appeals officer will prepare a written_determination addressing the issues presented by the taxpayer and considered at the hearing where the validity of the tax_liability was properly at issue in the hearing and where the determination with regard to the tax_liability is part of the appeal no levy may take place during the pendency of the appeal the amount of the tax_liability will in such cases be reviewed by the appropriate court on a de novo basis where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion accordingly where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion jurisdiction the court's jurisdiction under sec_6330 is contingent on the issuance of a valid notice_of_determination and a timely petition for review further a taxpayer may only file a petition for review with this court where the administrative determination concerns a tax over which the court generally has jurisdiction see moore v commissioner supra in the present case respondent issued a determination_letter to petitioner and petitioner filed a timely petition for review with the court in addition the taxes that respondent seeks to collect are income taxes over which the court normally has jurisdiction see sec_6211 sec_6213 thus despite the fact that petitioner failed to invoke the court's deficiency jurisdiction by filing a petition for redetermination contesting the notice_of_deficiency for and we hold that sec_6330 vests the court with jurisdiction to review respondent's administrative determination to proceed with a levy to effect the collection of the taxes due from petitioner for those years sufficiency of the petition for review sec_6330 a prescribes the issues that may be raised by a taxpayer in an appeals_office due process hearing including spousal defenses to collection challenges to the appropriateness of the commissioner's intended collection action and offers of alternative means of collection sec_6330 b provides that the appeals_office due process hearing is not a forum for the taxpayer to contest the existence or amount of the underlying taxes unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability although petitioner received a notice_of_deficiency for the taxable years and he did not avail himself of the opportunity to file a petition for redetermination with the -- court pursuant to sec_6213 consistent with sec_6330 b petitioner therefore was precluded from contesting his liability for the underlying taxes before the appeals_office respondent's determination_letter states that respondent explained the effect of sec_6330 b to petitioner ina letter dated date nevertheless petitioner persisted in arguing before the appeals_office that he was not liable for the underlying taxes on constitutional grounds while ignoring the proscription of sec_6330 b petitioner likewise failed to assert before the appeals_office any of the claims enumerated under sec_6330 a in particular petitioner did not challenge the appropriateness of the intended method of collection offer an alternative means of collection or raise a spousal defense to collection as directed under sec_6330 a nor has he raised any such issue before the court rule b states that a petition for review of an administrative determination filed pursuant to sec_6330 shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the levy determination and any issue not raised in the assignments of error shall be deemed to be conceded rule b states that such a petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases each assignment of error petitioner failed to raise a valid challenge to respondent's proposed levy before the appeals_office petitioner continued to assert the same frivolous constitutional claims in his petition for review filed with the court the validity of petitioner's underlying tax_liability is not properly at issue in this proceeding moreover the petition does not assert nor is there any basis in the administrative record for the court to conclude that respondent abused his discretion with respect to spousal defenses or collection matters see sec_6330 a in the absence of a jjusticiable claim for relief in the petition for review filed herein we shall grant respondent's motion to dismiss for failure to state a claim upon which relief can be granted we note that the decision in this case will indicate that we sustain respondent's administrative determination to proceed with collection against petitioner our decision does not serve as a review of respondent's determination as to petitioner's underlying tax_liability for or to reflect the foregoing an appropriate order and decision will be entered
